12 Ill. App.3d 339 (1973)
297 N.E.2d 621
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
HARRY GLENN STAGGS, Defendant-Appellant.
No. 72-193.
Illinois Appellate Court  Fifth District.
June 5, 1973.
Robert E. Farrell, of Defender Project, of Mt. Vernon, for appellant.
Nicholas G. Byron, State's Attorney, of Edwardsville, (P.J. O'Neill, Senior Law Student, of counsel,) for the People.
Judgments reversed.
Mr. JUSTICE JONES delivered the opinion of the court:
As a result of a plea agreement the defendant entered a plea of guilty to five charges of burglary and two charges of theft of property valued in excess of $150. He received a sentence of not less than one nor more than five years on each charge, all sentences to run concurrently.
Defendant appeals the convictions and sentences for the two charges of theft. He asserts that the court erred in convicting and sentencing him on the theft charges since the property which was the subject of the theft charges was also the subject of two of the burglary charges. In its brief the State concedes the error. In accord with People v. Squires, 27 Ill.2d 518, 190 N.E.2d 361, and People v. Schlenger, 13 Ill.2d 63, 147 N.E.2d 316, the two convictions for theft are reversed.
Theft convictions reversed.
EBERSPACHER, P.J., and G. MORAN, J., concur.